Comstock, J.
This prosecution was instituted under sections numbered 3 and 10 of “an act to better regulate and restrict the sale of intoxicating, spirituous, vinous, and malt liquors,” etc., approved March 11, 1895, Acts 1895, p. 248.
The indictment charges that, “on the 21stday of June, A. D.. 1896, at and in the county of Warren and State of Indiana, Samuel B. Mathis, being then and there the owner and proprietor of a certain room situate on the town lot numbered 19, in Wm. Kent’s addition to the town of Williamsport in said county and State, in which room, intoxicating liquors were then and there sold by said Mathis, under and by virtue of the laws of the United States, to be used and drunk as a beverage, and to persons not then and there holding a prescription from a reputable physician, did then and there unlawfully permit one' William R. Marlatt, who was not then and there a member of his family, to go and enter into said room where said liquors were so sold as aforesaid, the day being the first day of the week, commonly called Sunday.”
*700The indictment was returned November 6, 1896. The court sustained defendant’s motion to quash the indictment. The State appeals, and assigns as error the judgment of the court in sustaining said motion.
The questions presented are the same in principle considered and decided in State v. Mathis, 18 Ind. App. 608, and upon authority of that decision, the judgment of the trial court must be reversed. Judgment reversed, with the instructions to the trial court to overrule appellee’s motion to quash the indictment and for further proceedings in the cause.